These cases tried together before a jury come forward on general motion and exceptions. They involve very serious injuries sustained by a child between three and four years of age, who, while crossing the highway, was struck by an automobile owned and driven by' defendant.
While the exceptions were not specifically waived, they were not argued before us and need not be considered. Nor need we waste time in discussing the amount of either verdict. If the findings of the jury as to liability were justified, the assessment of damages was not unreasonable. The only question with which we are concerned is whether or not an examination of the record discloses sufficient evidence to support the verdict, viewing the testimony as favorably to plaintiff as fair reasoning permits.
The disputed issue was defendant’s negligence. To prove this, plaintiffs relied entirely upon admissions alleged to have been made by him. The testimony concerning the .admissions is neither as clear, convincing nor satisfactory as is desirable. If it were a matter for our independent decision, we should hesitate to say that it satisfied the burden of proof. But the credibility of witnesses is for the jury. It is the final arbiter of questions of fact. Within, its province its authority is supreme and its decisions can not be disturbed so long as they are based upon evidence, are not entirely unreasonable, and .are consistent with established or admitted facts.
In the instant case there is a line of reasoning, supported by testimony, which justifies the finding below. We can not say that the verdict is clearly wrong. There were two routes to follow. The jury selected one and travelling by it reached its conclusion. Even *485though the other appeals to us as more likely to be the broad highway of truth, we can not substitute our judgment for that of the legally constituted triers of fact. Motion and exceptions overruled.
A. S. Crawford, Jr., for plaintiffs.
George E. Thompson, Frank W. Ball, for defendant.